DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 12, and 17 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al., U.S. Patent Application Publication No. 2017/0100981 (“Muir”) in view of Wachsmann, U.S. Patent Application Publication No. 2016/0186391.
	Muir discloses a milling machine (Fig. 1), comprising: 
	a frame (104); 
	a plurality of ground engaging tracks (ground engaging members 112) configured to support the frame; 
	a first actuator (one of the legs 120) connecting the frame to a first track (one of the ground engaging members 112) from the plurality of ground engaging tracks, the first actuator being configured to adjust a height of the frame relative to a ground surface (see [0017]); 
	a second actuator (another one of the legs 120) connecting the frame to a second track (another one of the  ground engaging members 112) from the plurality of ground engaging tracks, the second actuator being configured to adjust the height of the frame relative to the ground surface; 

	a controller (controller 132; Fig. 3) configured to: 
	operate the first actuator and the second actuator to raise or lower the frame (see 206 in Fig. 4);
	determine the orientation of the frame (first slope S1 in fig. 4) based on signals from the orientation sensor (see 202 in Fig. 4);
	Muir discloses an automatic slope control system in which the controller 132 compares the measured slope (S1 in Fig. 4) to a predetermined slope (FS in box 136 of Fig. 4) and, if the measured slope S1 is greater than the predetermined slope FS, automatically correcting the machine slope by actuating the legs (see Fig. 5).  Muir does not, however, specifically disclose determining a velocity error and determining a control parameter as recited in claim 1.
In the same field of endeavor, Wachsmann discloses a milling machine and teaches controlling two stripping plate actuators 15a, 15b that are attached to right and left ends of a stripping plate 14 in order to raise and lower the plate (see Fig. 2).  Specifically, Wachsmann teaches controlling the actuators to operate (i.e., actuate) in a synchronous manner, for example, by causing the two actuators to operate at the same speed (if the actuators do not move together and at the same speed, the plate will tilt or misalign and may jam as it is raised or lowered).  To do this, Wachsmann discloses a control device 21 that determines a velocity error between the actuator velocities based a difference in the sensed positions of the actuators at different points in time during their activation (see [0035]).  Any difference in these positions becomes a control deviation 35 (Fig. 6) that the control device 21 then uses to generate a control variable 36 for controlling a proportional valve 24 (Fig. 5) to adjust the actuator speeds.

With respect to claim 6, as discussed above, Wachsmann determines the velocity error based on a difference in lengths of the first and second actuators 15a, 15b at different periods of time (Wachsmann [0035]: “The object of the monitoring device 20 essentially is to detect the adjustment speed and/or the adjustment position of the actuator 15a and/or 15b. ... direct monitoring of the adjustment position of the actuators 15a and 15b, which is also indicated in the present exemplary embodiment, is preferred”). 
With respect to claim 7, Muir discloses a slope sensor (see Fig. 2: “S1” is a measured slope; see [0030]).
With respect to claims 8-9, Muir discloses monitoring and controlling both front to back inclination (see “S2” in Figs. 3-4) and right to left inclination (see “S1” in Figs. 2 and 4).
With respect to claims 10-11 and 13, Muir discloses determining slope relative to a reference (see the plane “P” in Figs. 2-3) and also by using an inertial sensor (i.e. a sensor that measures orientation relative to a direction of gravitational force ([Muir] [0023]: “The slope of the milling machine 100 is further defined with respect to a movement of the milling machine 100 and with respect to a horizontal plane ‘P’ perpendicular to a direction of a gravitational force ‘F’ of the milling machine 100. The gravitational force ‘F’ may correspond to a force caused by a weight of the milling machine 100 at a center of gravity ‘CG’ thereof towards the ground surface 102. The horizontal plane ‘P’ is hereinafter referred to as the reference plane ‘P’”).

s 2-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muir and Wachsmann as applied to claims 1 and 12 above, and further in view of Lee et al., U.S. Patent No. 5,308,219 (“Lee”).
As discussed above, the limitations of claims 1 and 12 are disclosed by the combination of Muir and Wachsmann.  The combination does not, however, specifically disclose first and second control valves, as recited in claims 2, 14, and 17, or determining and applying first and second amounts of current for the control valves, as recited in claim 3 and as further recited in claims 14 and 17.
In the same field of endeavor, Lee discloses a method for controlling actuators (see, e.g., cylinders 8, 14, 16 in Fig. 1) on a work machine (see Fig. 4) and teaches providing current-operated control valves associated with each of the cylinders 8, 14, 16 (e.g., the control valves 9, 15, and 17, respectively, in Fig. 1).  Lee further teaches determining, using a controller, an amount of current needed to extend or retract an actuator at a nominal velocity (see col. 10, lines 11-37 where Lee discloses a controller 24 determining and applying appropriate output currents, based on operator output signals via various controls, to operate the actuators).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lee, to provide control valves for each of the Muir actuators and to determine and apply appropriate amounts of current to each to operate at a nominal velocity, in order to allow the Muir controller to effectively control and operate the actuators.
With respect to claim 4, Wachsmann teaches updating or adjusting an actuator variable 37 (i.e., oil flow for controlling the actuators 15a, 15b; see Figs. 5-6) based on the velocity/position error (i.e., the control deviation 35) to synchronize actuation velocity of the actuators 15a, 15b (see [[0038]).  Accordingly, it would have been further obvious, in view of Lee, to apply the methodology of Wachsmann to current-controlled valves. 

With respect to claims 15-16, as discussed above, Muir discloses determining slope errors and Wachsmann teaches determining velocity error based on a difference in lengths of the first and second actuators 15a, 15b at different periods of time (Wachsmann [0035]).
With respect to claim 17, Wachsmann further teaches establishing a master-slave actuator arrangement: Wachsmann discloses pre-setting the flow rate of hydraulic fluid to actuator 15a (the “master” actuator) via the throttle valves 27-28 (Fig. 5) and then using a proportional valve 25, which is controlled by the control device 21, to adjust the slave actuator 15b to be synchronized to the speed of the master actuator 15a (see Wachsmann [0037]). See also Muir, which teaches a milling drum 125 and engine 106 (Muir Fig. 1 [0021]), and/or Wachsmann, which also teaches a milling drum 9 and drive engine 4 (Wachsmann Fig. 1 [0028]).
With respect to claim 18, Muir discloses determining slope relative to a reference (see the plane “P” in Figs. 2-3) and also by using an inertial sensor (i.e. a sensor that measures orientation relative to a direction of gravitational force ([Muir] [0023]: “The slope of the milling machine 100 is further defined with respect to a movement of the milling machine 100 and with respect to a horizontal plane ‘P’ perpendicular to a direction of a gravitational force ‘F’ of the milling machine 100. The gravitational force ‘F’ may correspond to a force caused by a weight of the milling machine 100 at a center of gravity ‘CG’ thereof towards the ground surface 102. The horizontal plane ‘P’ is hereinafter referred to as the reference plane ‘P’”).
With respect to claims 19-20, Muir discloses monitoring and controlling both front to back inclination (see “S2” in Figs. 3-4) and right to left inclination (see “S1” in Figs. 2 and 4).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Costello discloses using a master-slave actuator arrangement on an earth moving machine.  Busley et al. and Killion disclose height control and leveling systems for milling machines.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672        
26 March 2022     

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672